Citation Nr: 1211447	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  06-36 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) on the basis of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1961.  He died in January 2006; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.

In February 2008, the Board denied entitlement to service connection for the cause of the Veteran's death and entitlement to DIC on the basis of 38 U.S.C.A. § 1151.  The appellant subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2009 Joint Motion for Remand, the parties (the Secretary of VA and the appellant) determined that a remand was warranted.  By a May 2009 Order of the Court, the Court granted the Joint Motion for Remand, vacated the February 2008 Board decision, and remanded the matter for readjudication.

Thereafter, the Board remanded this appeal in October 2009 for further evidentiary and procedural development.  

In December 2010, the Board again denied entitlement to service connection for the cause of the Veteran's death and entitlement to DIC on the basis of 38 U.S.C.A. § 1151.  The appellant subsequently appealed to the Court.  In a Joint Motion for Remand, the parties (the Secretary of VA and the appellant) determined that a remand was warranted.  By a December 2011 Order the Court, the Court granted the Joint Motion for Remand, vacating the December 2010 Board decision, and remanded the matter for adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the appellant is afforded every possible consideration.

In the Joint Motion for Remand granted by the Court's Decmber 2011 order, the parties noted that additional treatment records from the VA Medical Center (VAMC) in Dayton, Ohio dated December 2005 to January 2006, were submitted by the appellant subsequent to the Board's December 2010 decision.  The parties to the Joint Motion for Remand agreed that the additional VA medical records were not part of the Record Before the Agency (RBA) that the Secretary served on the appellant in May 2011 as part of the appeal or contained in the claims file.  The parties agreed that the Secretary requested and received from the VAMC clean copies of the records because the ones submitted by the appellant included handwritten notations.  The parties further agreed that as the records may bear on the appellant's claims and that pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992), the records were of constructive notice at the time of the Board decision, remand was necessary for the Board to adequately address these records.

Under the doctrine of law of the case, the Board is bound by the findings contained in the Court Order.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  As such, the determination that the records dated December 2005 to January 2006 from the VAMC in Dayton, Ohio were not associated with the claims file at the time of the Board's prior decision is law of the case.

The Board notes that the additional treatment records submitted by the appellant were not accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. §§ 19.31, 20.1304 (2011).  Without a written waiver of initial RO consideration of the additional medical evidence, the Veteran's claim must be returned to the RO for readjudication.  See Disabled American Veterans  v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) (absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the RO).

The Board notes that VA medical opinions were obtained in January 2010 and May 2010 regarding the cause of the Veteran's death.  However, in light of newly associated records, which have been determined by the parties to the Joint Motion for Remand to have not been associated with the claims file at the time of the prior Board decision, the Board finds that new VA opinions must be obtained taking into account the complete claims file.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

Since the claims file is being returned, additional attempts should be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to obtain all VA medical records pertaining to the Veteran not already of record.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Following receipt of any outstanding VA treatment records, refer the case to a hepatologist for a VA medical opinion.  The reviewing physician must be provided with the entire claims folder, including a copy of this REMAND.  The opinion should reflect that a review of the claims folder was completed.  After reviewing the record, the reviewing VA physician should answer the questions provided below.  A detailed rationale, including pertinent findings from the record, should be provided for all opinions.  If any of the above issues cannot be determined on a medical scientific basis and without invoking processes related to guesses or based upon mere conjecture, the reviewing physician should clearly and specifically so specify in the medical opinion, with an explanation as to why this is so.  

(a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's use of clonazepam for the period from September 21, 2004, through October 29, 2004, proximately caused or contributed to cause his cirrhosis of the liver.

(b) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran had liver disease, including cirrhosis of the liver, which existed prior to September 21, 2004.  

(c) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's cirrhosis of the liver was aggravated (chronically worsened) by his use of clonazepam for the period from September 21, 2004, through October 29, 2004.  

(d) If it is determined that cirrhosis of the liver was caused or aggravated by the Veteran's use of clonazepam, the reviewing physician should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's cirrhosis of the liver contributed substantially or materially to his death, combined to cause death, or aided or lent assistance to the production of his death.  

3.  Following receipt of any outstanding VA treatment records, refer the case to a neurologist for a VA medical opinion.  The reviewing physician must be provided with the entire claims folder, including a copy of this REMAND.  The opinion should reflect that a review of the claims folder was completed.  After reviewing the record, the reviewing VA physician should answer the questions provided below.  A detailed rationale, including pertinent findings from the record, should be provided for all opinions.  If any of the above issues cannot be determined on a medical scientific basis and without invoking processes related to guesses or based upon mere conjecture, the reviewing physician should clearly and specifically so specify in the medical opinion, with an explanation as to why this is so.  

(a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's death was proximately caused by the administration of Lovenox prior to the head CT scan performed on January 11, 2006.  

(b) If so, whether VA's action of administering Lovenox prior to the Veteran's head CT scan represented carelessness, negligence, lack of proper skill, or an error in judgment.  In other words, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

4.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the appellant has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the appellant and her representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



